Citation Nr: 0618637	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to tobacco 
use or exposure to concrete dust.

2.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to tobacco use.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a
December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  In 
February 1994, the veteran claimed service connection for 
COPD and peripheral vascular disease secondary to tobacco 
use.  In a letter dated in May 1994, VA indicated that a 
decision on the veteran's claims was suspended until the 
Under Secretary for Health and Final Regulations authorized 
action on claims based on tobacco dependency.  In a December 
2000 statement, the veteran noted that he had not received a 
decision on his claims.  The RO denied the veteran's claims 
in the December 2002 rating decision.

The Board first considered this appeal in June 2004 and 
determined that additional development was required. The 
matter was remanded and the RO performed all requested 
development.  The issues on appeal remains denied and are 
properly returned to the Board for appellate consideration.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  COPD was incurred secondary to tobacco use, and the 
veteran's tobacco dependency began during his period of 
service.

3.  Peripheral vascular disease did not begin during or as a 
consequence of service. 




CONCLUSIONS OF LAW

1.  COPD is proximately due to tobacco use related to tobacco 
dependency, which was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2005).

2.  Peripheral vascular disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in November 2002, VA notified the veteran 
of the information and evidence needed to establish 
entitlement to service connection based on tobacco or 
nicotine dependence.  In a letter dated in July 2004, VA 
notified the veteran of the information and evidence needed 
to establish entitlement to service connection for COPD and 
peripheral vascular disease.  Both letters identified what 
part of that evidence the veteran was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letters also generally 
advised the veteran to submit any additional information 
related to his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 121 (2004).  Neither letter notified the veteran of 
the information and evidence needed to demonstrate the degree 
of disability or the effective date of an award; however, the 
Board finds that the deficiency is not prejudicial because 
service connection for COPD and peripheral vascular disease 
is denied in this decision, and VA will not assign ratings or 
effective dates for those conditions.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran 
initial VCAA notice in November 2002, prior to the December 
2002 AOJ decision on appeal.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence.  In the 
veteran's June 2003 substantive appeal, he complained that 
his service medical records were destroyed in a fire at the 
National Personnel Records Center (NPRC).  The Board notes 
that the veteran's records are of file.  Thus, all known and 
available records relevant to the issues on appeal were 
obtained and are associated with the veteran's claims file.  

VA also complied with VCAA's duty to assist by providing the 
veteran a medical examination in relation to his claim for 
service connection for COPD.  The Board notes that VA did not 
have a duty to order an examination in relation to the 
veteran's claim for peripheral vascular disease.  The VCAA 
requires VA to order a medical examination of the veteran if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
otherwise indicates that the veteran has a disability or 
recurrent symptoms of a disability that may be associated 
with an in-service injury or disease.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Unlike evidence of record 
relevant to COPD, there is no medical evidence that 
peripheral vascular disease or other cardiac symptoms are 
related to the veteran's tobacco dependency or his period of 
service.  Consequently, additional medical development is not 
necessary to decide that claim.

Finally, the Board finds that VA fulfilled the VCAA duty to 
assist by providing the veteran an opportunity to testify 
before an RO hearing officer and/or the Board.  In his June 
2003 substantive appeal, the veteran requested a hearing 
before the Board, but he did not appear at a hearing 
scheduled in March 2004.  When an appellant fails to appear 
for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  See 38 
C.F.R. § 20.702(d).   Therefore, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.  

Chronic Obstructive Pulmonary Disease

The veteran's service medical records indicate that the 
veteran was diagnosed as having bronchopneumonia in September 
1955.  Chest x-rays taken subsequent to the examination 
revealed no evidence of active pulmonary disease, and the 
veteran did not reference pulmonary problems during his 
separation examination.  

In June 1991, a VA physician diagnosed mild COPD.  In 
September 1992, a VA examiner stated that the veteran's 
history of smoking and a chronic cough suggested some element 
of chronic bronchitis and/or emphysema.  

February 1993 pulmonary function testing revealed a severe 
obstructive defect and a degree of asthma.  In a June 2003 
letter, a VA physician advised the veteran that shortness of 
breath was attributable to asthma.  The veteran began using 
an inhaler to treat his symptoms.  

In January 2006, a physician opined that shortness of breath 
as well as opacities and thickening of the lungs were 
consistent with acute or chronic pulmonary edema.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for a disability medically shown to be 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  

For claims filed before June 9, 1998, VA may grant service 
connection for disabilities caused by tobacco use, even if 
the disability was not incurred in service, if tobacco use 
resulted from nicotine dependence that arose during service.  
See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (May 1997).  
Evidence must demonstrate two elements to establish service 
connection for disabilities incurred secondary to tobacco 
use.  First, evidence must indicate that tobacco dependency 
was the proximate cause of the disability resulting from 
tobacco use.  Second, evidence must demonstrate that tobacco 
dependency was acquired during service.  Competent medical 
evidence of record, not lay testimony alone, must establish 
that relationship.  See, e.g., Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  

The Board finds that there is sufficient medical evidence of 
record establishing that COPD was caused by the veteran's 
tobacco use, which was attributable to diagnosed tobacco 
dependency.  In February 1993, Robert C. Lakin, M.D. 
diagnosed a tobacco use disorder.  Although the veteran did 
not exhibit symptoms of COPD until several years after his 
discharge, in February 2006, a VA examiner found it more 
likely than not that COPD was secondary to the veteran's 
history of tobacco use, which was related to nicotine 
dependence.  

Evidence of record neither proves nor disproves that the 
veteran's nicotine dependency was incurred during service.  
The veteran alleges that he occasionally chewed tobacco prior 
to service but did not smoke cigarettes.  He avers that he 
did not use tobacco products regularly until his period of 
service, when cigarettes were available on demand.  In 1992, 
he stated that he had smoked one to three packs of cigarettes 
each day for approximately forty years prior to the 
examination.  

During a February 2006 VA examination, the examiner stated 
that he could not identify the origin of the veteran's 
tobacco dependency without resorting to mere speculation.  He 
opined that, because there was no medical evidence of a 
tobacco addiction during the veteran's period of service, it 
was less likely than not that tobacco dependency began during 
service.  

A VA examiner opined that the veteran's addiction did not 
begin during service because the veteran was not diagnosed as 
having nicotine dependency during service; however, because 
the nature of addiction is complex and was not fully 
understood during the time of the veteran's service, the 
Board notes that an in-service diagnosis of tobacco 
dependency was unlikely.  Therefore, the Board finds that the 
deficiency of an in-service diagnosis does not disprove an 
in-service incurrence of dependency.  Moreover, a VA examiner 
specifically noted that evidence of record did not establish 
the origin of tobacco dependency, and an opinion on that 
issue would be speculative.  

In aggregate, medical evidence of record relevant to the 
origin of addiction is in relative equipoise.  When, after 
careful consideration of all information and lay and medical 
evidence of record in a case, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, VA will resolve such doubt in favor of the 
claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Reasonable doubt is defined as an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  Resolving all reasonable doubt 
in favor of the veteran, the Board finds that tobacco 
dependency began during the veteran's period of service.  
Consequently, the Board finds that COPD began as a result of 
tobacco use related to tobacco dependency that was incurred 
during service, and service connection for COPD is granted.

Peripheral Vascular Disease

The veteran did not complain of heart or vascular problems 
during service or during his July 1957 separation 
examination, an in-service chest x-rays were within normal 
limits.  In October 1957, an examiner noted that the veteran 
did not have any active or progressive organic disease.  

Post-service treatment records indicate that the veteran was 
hospitalized for phlebitis of the right lower extremity in 
1978.  The veteran did not experience any symptoms or 
sequelae of the condition subsequent to that treatment.  

During a period of hospitalization for psychiatric symptoms 
in September 1991, the veteran complained of nonexertional 
chest pains.  A nurse noted decreased circulation of the 
veteran's left foot and leg.  There was clinical evidence of 
insignificant pericardial effusion and diastolic murmur.  
During a September 1992 VA examination, the examiner 
diagnosed possible mild coronary artery disease. 

In February 1993, the veteran described a two-year history of 
right calf pain.  Robert C. Lakin, M.D. diagnosed possible 
intermittent claudication and tachycardia of an unclear 
etiology.  In March, Dr. Lakin stated that the veteran's 
medical history and the presence of a femoral bruit were 
consistent with peripheral vascular disease, but that 
diagnosis was undermined by normal pedis pulses of the lower 
extremities.  There was no evidence of polycythemia or 
significant eosinophilia.  

In 1998, physicians performed a double coronary artery bypass 
graft, patent by a March 2001 cardiac catheter.  In 1998, 
physicians also performed an aortic valve replacement to 
address aortic insufficiency.  

The veteran was hospitalized in June and November 2002 for 
non-exertional chest pain.  The veteran stated that he rarely 
experienced edema of the lower extremities, despite regular 
activity, and there was no evidence of swelling.  There were 
no clinical signs of ischemia indicated in October 2002 
testing.  A VA physician stated that previous examiners 
attributed anginas to microvascular coronary disease.  

In March 2003, a VA physician provided a differential 
diagnosis of left ventricle dysfunction related to small 
vessel disease, hypoxemia, or COPD.  In April, a VA physician 
opined that leg cramps and angina were related to small 
vessel disease.  A May 2003 echocardiogram revealed mild left 
ventricular hypertrophy and left atrial enlargement.

The veteran was hospitalized on two occasions in January 2005 
for chest pains accompanied by a tingling of the right upper 
extremities.  Physicians diagnosed unstable angina and 
diffuse nonobstructive coronary artery disease.  Clinical 
testing revealed evidence of possible small vessel disease, 
marked sinus bradycardia, and a first degree atrioventicular 
block.  There was no evidence of congestive heart failure, 
acute cardiopulmonary disease, or ischemia.  Physicians 
opined that angina could be related to small vessel ischemia 
or mild underlying diastolic dysfunction.  Physicians could 
not rule out musculoskeletal or esophageal etiologies.  The 
veteran was hospitalized for chest pain again in January 
2006, but physicians attributed the veteran's symptoms to 
non-cardiac etiologies, possibly esophageal or 
musculoskeletal in nature.  

In January 2005 and January 2006, the veteran also described 
chronic left extremity edema.  In 2005, he stated that he 
felt like the vein on the back of his right calf was widening 
up to his mid-thigh.  He averred that he walked two hours 
each day without significant impairment.  During one 
examination, there was evidence of minimal peripheral edema.  
Pulses were normal.  2005 and 2006 assessments for deep vein 
thrombosis were negative.

The veteran avers that he incurred a vascular disease because 
tobacco use resulted in a hardening of his arteries.  There 
is no medical evidence that the veteran's symptoms are 
related to tobacco use, and the veteran lacks the medical 
expertise necessary to establish that relationship.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (stating 
that laypersons are not competent to offer medical opinions).  
Notably, no medical opinion or medical evidence of record 
identifies a nexus between cardiac symptoms and tobacco use.  
Therefore, service connection for peripheral vascular disease 
secondary to tobacco dependency is denied.

Evidence of record also fails to demonstrate that the 
veteran's condition began during or as a consequence of 
service.  Direct service connection is established by showing 
that the veteran sustained an in-service injury or disease, 
that the veteran developed a chronic disability, and that the 
in-service injury or disease proximately resulted in the 
disability.  See, e.g., Hickson v. West, 12 Vet. App. 247, 
253 (1999).   If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuing symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Medical evidence must verify that the symptomatology relates 
to a current condition.  See Savage v. Gober, 10 Vet. App. 
488, 497 (1997).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

There is no medical evidence of a relationship between the 
veteran's symptoms and his period of service.  The veteran 
did not exhibit cardiac symptoms during service, and he did 
not complain of chest pain until 1991, more than thirty years 
after his discharge.  That significant lapse precludes a 
finding that there is a causative relationship between the 
veteran's service and his current symptoms.  Moreover, no 
medical evidence or medical opinion of record establishes a 
relationship between the veteran's symptoms and his period 
service.  Consequently, direct service connection for 
peripheral vascular disease is denied.


ORDER

Service connection for chronic obstructive pulmonary disease 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

Service connection for peripheral vascular disease is denied.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


